187 S.E.2d 351 (1972)
14 N.C. App. 120
STATE of North Carolina
v.
Thomas Garland HART.
No. 7212SC135.
Court of Appeals of North Carolina.
March 29, 1972.
*352 Atty. Gen. Robert Morgan by Asst. Atty. Gen. Eugene Hafer for the State.
James G. Taylor, Asst. Public Defender, Twelfth Judicial District, for defendant appellant.
GRAHAM, Judge.
Defendant argues that the evidence was insufficient to show that he purchased the clothes or actually received them into his possession. Even if the evidence be interpreted as insufficient to show that defendant actually received possession of the goods in question, we think it clearly sufficient to show that he constructively received the goods. Constructive receipt is sufficient to constitute "receiving" within the meaning of G.S. § 14-71. 6 Strong, N.C.Index 2d, Receiving Stolen Goods, § 1, p. 607. The evidence here was that defendant directed a person at his home to take the goods to an apartment which defendant owned, and that he made a "down payment" on them. As stated in State v. Stroud, 95 N.C. 626, 631, "It would certainly make him a receiver in contemplation of law, if the stolen property was received by his servant or agent, acting under his directions, he knowing at the time of giving the orders that it was stolen. . . . It is the same as if he had done it himself."
Defendant also contends the evidence was insufficient to show that he had knowledge the clothes were stolen. Guilty knowledge may be inferred from incriminating circumstances. State v. Miller, 212 N.C. 361, 193 S.E. 388. The test is whether defendant knew, or must have known, that the goods were stolen. State v. Oxendine, 223 N.C. 659, 27 S.E.2d 814. When considered in the light most favorable to the State, the evidence tends to show that Howard showed up at defendant's house at 3:00 a. m. with clothes which he told defendant were "out of" a Fayetteville store. The clothes were offered to defendant for 10% of their retail value. This evidence is sufficient to support a finding by the jury that defendant knew the clothes were stolen at the time he received them.
No error.
CAMPBELL and BRITT, JJ., concur.